Pek Cukiam,
We are of opinion that the court committed no error in refusing to strike off the judgment. The plaintiff’s action was not upon a book account but upon a contract of the defendant to pay a stipulated price for lumber sold and delivered. The price, the date when the same was sold and delivered, the kind and amount of lumber, the defendant’s promise to pay the price specified and his failure to pay were set forth in the plaintiff’s statement with sufficient precision to secure to the defendant clear and exact information of what was claimed of him. The case is plainly distinguishable from the cases relied on by Iris counsel. The learned judge below well says: “To plead a sale and delivery of a specified article, or articles, with the date, kind, quantity and price, a promise by the purchaser to pay and a failure to fulfill that promise, constitutes a substantive statement of a claim or demand, and indeed an attempt at elucidation is apt to degenerate into perplexity and mystification.” All that need be said in vindication of the action of the court is contained in his opinion.
The order is affirmed and the appeal dismissed at the costs of the appellant.